department of the treasury ya internal_revenue_service constitution ave nw irs washington dc release number release date date ' ate date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely mary jo salins acting manager eo technical enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 c - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service constitution ave nw irs washington dc date date employer id number contact person id number contact telephone number contact fax number legend state dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue whether you qualify for exemption as an organization described in sec_501 facts you are a nonprofit corporation incorporated under state law fewer than months after formation you submitted form_1023 for recognition of exemption under sec_501 as an organization described in sec_501 you also requested classification as a public charity under sec_509 your articles of incorporation state that you are organized exclusively for charitable purposes they provide that upon dissolution your assets will be distributed to a tax-exempt charitable_organization for charitable purposes directors comprised of between five and eleven members your ceo and cfo secretary are husband and wife one of your board members is the ceo’s brother your ceo and under your bylaws you are governed by a board_of letter rev catalog number 47630w cfo secretary will be full-time employees board members will not be paid for their services however they will receive reimbursement for out-of-pocket travel_expenses to the annual board meeting subject_to a dollar_figure annual cap in your narrative description of activities you state that your primary activity will be assisting small businesses in areas that have been affected by natural or man-made disasters you state that following disasters many small businesses in stricken areas do not have adequate capital to continue their operations you will benefit these businesses by connecting them with consumers who wish to buy from them in turn these businesses will receive additional capital and have a greater chance of being able to continue their operations and avoid shutdowns and layoffs of their employees you point out that businesses in disaster stricken areas often must wait several months to receive insurance payments and government relief businesses fail overall your plan is for your operations to offer small businesses in local economies much-needed infusions of capital during the time periods immediately following disasters in the interim many of these you will operate throughout the country in order to receive your assistance a small_business will have to register with you before a disaster occurs in its area to register with you a small_business will submit information about itself including owners’ names website address products or services offered and photographs in order to keep its registration current a small_business will be required to pay an annual registration fee of dollar_figure these fees will provide a majority of your revenue you stated that you will verify that each registrant is a legal entity but otherwise you will not impose any restrictions on the types of small businesses that may use your services when a disaster occurs in an area you will help facilitate economic recovery and tax-base stabilization process you will market on your website and through social media those small businesses that have previously registered with you and are located in the stricken area you will advertise these businesses to consumers and encourage them to purchase goods or services by entering into futures contracts with these businesses you describe futures contracts as standardized contract s that require delivery of a product or service at a specified price on a specified future date consumers will be able to enter into these contracts with these businesses and pay for these orders on your website you state that your work will allow consumers to consume with a conscience and directly support disaster-stricken businesses you also will charge a 10-percent processing fee on each contract that you facilitate on your website these fees will be placed in a reserve fund to support a money-back guarantee to consumers who enter into futures contracts on your website you state that having a money- back guarantee policy is necessary because some of the small businesses that take orders on your website will ultimately fail and not be able to deliver the goods and services under contract in addition to connecting consumers with small businesses you will also document the recovery process in disaster stricken areas each week you will share this information with consumers who have purchased goods so that they can track the impacts of their payments and the conditions in the affected areas consumers will continue receiving information until their letter rev catalog number 47630w orders have been filled you plan to establish relationships with local chambers_of_commerce and will ask these organizations to promote your operations to small businesses in their areas you expect that some of the small businesses that register with you will be affiliated with their local chambers_of_commerce for those registrants you will donate dollar_figure of their dollar_figure yearly registration fees to their local chambers_of_commerce you noted that chambers_of_commerce are generally not exempt from taxation under sec_501 but did not state that you will restrict the manner in which chambers_of_commerce may expend the donations that you will provide you state that you are similar to for-profit entities that promote third party businesses over the internet and social media and allow consumers to make purchases from these businesses through a website however you distinguish yourself from these entities by stating that you will allow your registrant small businesses to set their own prices and will not require them to offer discounts further you state that you will work exclusively in areas affected by disaster you say that you are not designed as a for-profit enterprise because the outcomes and impact of your work is based on charitable purposes only finally you project in part xi and supplemental materials that you have explored the possibility of obtaining contributions from the general_public and from private_foundations in part xi you project contributions that would equal less than percent of your total receipts over the three projected taxable years law lr c sec_501 provides that a corporation will be exempt from federal income_taxation if it is organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in this section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1gi provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense it also includes the promotion of social welfare by letter rev catalog number 47630w relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes its primary purpose was not charitable in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit educational nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical sec_501 organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations in wendy parker rehabilitation foundation inc v commissioner t c memo 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy parker's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 therefore the foundation was not exempt from federal_income_tax under sec_501 in easter house v united_states cl_ct cl_ct aff'd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterized a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions letter rev catalog number 47630w in 283_fsupp2d_58 d d c the court laid out the factors for determining whether an organization’s activity is of a commercial nature it said among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations id pincite in revrul_68_489 1968_2_cb_210 an organization exempt under sec_501 distributed part of its funds to organizations that were not themselves exempt under sec_501 the exempt_organization ensured use of the funds for sec_501 purposes by limiting distributions to specific projects that were in furtherance of its own exempt purposes it retained control and discretion as to the use of the funds and maintained records establishing that the funds were used for sec_501 purposes revrul_71_529 c b considered an organization that provided investment management services for a fee to specified colleges and university the organization’s board was composed of representatives from the schools receiving its services the fee was set substantially below the organization’s costs so the organization obtained contributions to cover all or part of the cost of its management services it also used those contributions to provide supplemental income or capital to be used exclusively for the charitable educational or scientific purposes of the organizations it served the fees paid_by the member organizations represented less than fifteen percent of the total costs of operation the service ruled that the organization was exempt under sec_501 in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 the services consisted of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation the ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in revrul_74_587 1974_2_cb_162 an organization that devoted its resources to programs that stimulated economic development in economically depressed high-density urban areas inhabited mainly by low-income minority or other disadvantaged groups qualified for exemption under sec_501 the ruling said although some of the individuals receiving financial assistance in their business endeavors under the organization's program may not themselves qualify for charitable assistance as such that fact does not detract from the charitable character of the organization's program the recipients of loans and working_capital in such cases are merely the instruments by which the charitable purposes are sought to be accomplished letter rev catalog number 47630w revrul_75_286 1975_2_cb_210 describes an organization formed by the residents of a city block to preserve and beautify that block its activities consisted of paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas within the block membership in the organization was restricted to residents of the block and those owning property or operating businesses there the revenue_ruling concluded that the organization did not qualify for exemption under ilr c sec_501 because it operated to serve private interests by enhancing members’ property rights application of law your application does not meet the requirements for exemption as a charitable_organization described in sec_501 under sec_1_501_c_3_-1 an exempt_organization must be organized and operated for exempt purposes you are not operated for exempt purposes your articles of incorporation contain the required purposes and dissolution clauses as such your articles satisfy the organizational_test however you do not pass the operations test you do not benefit a defined a charitable_class you operate for a commercial purpose and you do not restrict expenditures of your funds to the accomplishment of your exempt purposes each of these three factors precludes your exemption first you do not restrict the beneficiaries of your activity to a charitable_class in order for an organization to fulfill a charitable purpose it generally must assist a charitable_class of individuals if an organization allows its activities to benefit individuals beyond a charitable_class then it is not a charitable_organization see wendy parker rehabilitation foundation inc v commissioner your activities are not restricted to a charitable_class any legal entity that is a small_business may register with you and you will provide services and benefits to all of your registrants located in areas affected by a disaster small businesses in areas affected by a disaster are not a charitable_class per se some of these businesses may have large sums of cash in reserve you will verify only that the small businesses are legal entities but will not assess anything further about their ownership or finances thus the small businesses that you will assist will not necessarily be members of a charitable_class further you will not restrict your operations to low income or otherwise needy areas this factor distinguishes you from the organization ruled as exempt in revrul_74_587 that organization expended its resources to assist businesses with the aim of improving economically depressed high-density urban areas thus although the businesses receiving its assistance were not members of a charitable_class the residents of the neighborhoods where the businesses were located were in contrast you will offer assistance to businesses in any area affected by a disaster regardless of the economic climate of that area some of these areas may be populated by individuals who have the means to avoid the negative impact of the disaster your focus will be on assisting small businesses that have registered with you not to assist an identifiable charitable_class directly or indirectly as such you do letter rev catalog number 47630w not limit your operations to benefitting a charitable_class in addition characteristics of your operations indicate a non-exempt commercial purpose rather than a charitable purpose specifically your pricing structure and your competition with for-profit entities see airlie foundation v commissioner easter house v united_states under better business bureau of washington d c inc v uls operating for a single non-exempt purpose is a bar to exemption under sec_501 with respect to your funding structure most of your income will come from fees for services namely registration fees and processing fees registration fees to you in exchange for your assurance that you will market their products and allow them to collect orders on your website in the event of a disaster second you will collect processing fees to be paid at the time when consumers enter into futures contracts thus most of your funding will come from fees for services also you plan to hold all of the processing fees in reserve at least until the related contracts are fulfilled as stated in airlie foundation setting fees at a rate to cover costs and holding extensive financial reserves are major factors indicating a commercial purpose first small businesses will pay further by your own admission you will provide services - connecting small businesses with buyers - that are similar to those provided by for-profit entities in general offering such services is not an exempt activity exception exists when an organization provides services exclusively to tax-exempt entities see revrul_71_529 as stated above your fees will not at a fee substantially below cost be set substantially below your costs and you will not receive the majority of your funding from contributions as previously noted you project that contributions will be less than percent of total receipts thus you cannot rely on this exception see revrul_72_369 b s w group inc an finally you propose to make grants to chambers_of_commerce without any limitations on the use of the grants as you acknowledged chambers_of_commerce are generally not exempt under sec_501 thus they may engage in activities in which a charitable_organization may not such a political campaign intervention and substantial lobbying_activities under revrul_68_489 an organization exempt under sec_501 must exercise discretion and control_over money that it grants to organizations that are not exempt under this section purposes you will not be following this rule with respect to your granting unrestricted money to chambers_of_commerce you will be giving these organizations the freedom to spend your resources in a manner that would be impermissible for you a grantor must ensure that donated funds are used only for its exempt conclusion since you will not benefit exclusively a charitable_class you will operate for a commercial purpose and you propose to allow others to expend your income for non-exempt purposes you do not operate for exempt purposes you do not meet the requirements for exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined letter rev catalog number 47630w in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements if you don’t file a protest within days you can’t seek a declaratory_judgment in court ata later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail ‘street address for delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely michael seto manager exempt_organizations technical enclosure publication letter rev catalog number 47630w
